internal_revenue_service number release date index number ----------------------- ---------------- ------------------------- - legend legend decedent department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------------------ id no ------------- telephone number --------------------- refer reply to cc psi b09 plr-153074-03 date august --------------------------------------------------------------------------------------------- ------------------------- ----------- ---------------- ----------------------- --------------------- -------------------- ------------------------ --------- ----------- ----------- date spouse child child child s t u family_trust ------------------------------------- w dear ---- the service will disregard a marital_deduction taken on decedent’s federal estate_tax_return with respect to the actuarial value of spouse’s interest in property passing under decedent’s will to decedent’s children and a credit_shelter_trust in which spouse had a life interest the facts submitted and representations made are as follows decedent died on date survived by spouse child child and child pursuant to the directions in decedent’s last will and testament insurance jointly-owned property and an annuity collectively valued at dollar_figures passed to spouse cash stocks bonds real_estate and oil royalties valued at dollar_figuret passed to child child and child subject_to spouse’s life_estate in one-half of the interests finally dollar_figureu passed to family_trust a credit_shelter_trust this is in response to your letter dated date requesting a ruling that plr-153074-03 be filed for decedents dying after date and before date schedule m states the form_706 filed for the decedent’s estate was the date revision that is to terminable_interest qtip marital_deduction - if you elect to claim a marital_deduction for qualified_terminable_interest_property qtip under sec_2056 you must list on part of schedule m all of the property for which you are making the election listing property on part constitutes the making of the qtip_election no marital_deduction will be allowed for any terminable_interest property that is listed on part of schedule m you have asked that we disregard the deduction taken with respect to the sec_2056 provides that the value of a decedent’s taxable_estate shall be under part of schedule m entitled property interests which are not subject_to a qtip_election decedent’s executor listed_property interests passing_to_spouse valued at dollar_figurew dollar_figurew is the sum of dollar_figures and the actuarial value of spouse’s interest in dollar_figuret and dollar_figureu the taxpayer claimed a marital_deduction for the full value of dollar_figurew even though dollar_figuret and dollar_figureu actually passed to child child child and family_trust and spouse only had a nondeductible terminable_interest in those assets nothing was listed under part of schedule m entitled property interests which are subject_to a qtip_election no reference to ‘qualified terminable_interest property ’ ‘qtip ’ or ‘qtip election’ was made by the estate on schedule m or at any other place on the return actuarial value of spouse’s interest in dollar_figuret and dollar_figureu on decedent’s form_706 and treat it as null and void for purposes of sec_2044 sec_2056 sec_2519 and sec_2652 determined by deducting from the value of the gross_estate an amount equal to the value of any interest in property that passes or has passed_from_the_decedent to the surviving_spouse interests that pass to the spouse an interest is a terminable_interest if the interest passing to the surviving_spouse will terminate or fail on the lapse of time or on the occurrence of an event or contingency or on the failure of an event or contingency to occur and on termination an interest in the property passes to someone other than the surviving_spouse sec_2056 provides that qualified_terminable_interest_property shall be treated as passing to the surviving_spouse and no part of such property shall be treated as passing to any person other than the surviving_spouse thus the value of such property is deductible from the value of the gross_estate under sec_2056 and is not treated as a terminable_interest under sec_2056 qualified_terminable_interest_property is property that passes from the decedent in which the surviving_spouse has a qualifying_income_interest_for_life and to which an election under sec_2056 applies sec_2056 provides that a deduction is not allowed for terminable sec_2056 provides that an election under sec_2056 with plr-153074-03 respect to any property shall be made by the executor on the return of tax imposed by sec_2001 such an election once made shall be irrevocable a qtip_election has transfer_tax consequences for the surviving_spouse sec_2044 and b provides generally that the value of the gross_estate includes the value of any property in which the decedent has a qualifying_income_interest_for_life and with respect to which a deduction was allowed for the transfer of the property to the decedent under sec_2056 under sec_2519 and b any disposition of all or part of a qualifying_income_interest_for_life in any property with respect to which a deduction was allowed under sec_2056 is treated as a transfer of all interests in the property other than the qualifying_income interest further the surviving_spouse will in the absence of a reverse_qtip_election under sec_2652 be treated as the transferor of the property for generation-skipping_transfer_tax purposes under sec_2652 in the case of a qtip_election to which revproc_2001_38 2001_24_cb_1335 applies the service will disregard a qtip_election made under sec_2056 and treat it as null and void for purposes of sec_2044 sec_2056 sec_2519 and sec_2652 revproc_2001_38 applies to qtip elections under sec_2056 where the election was not necessary to reduce the estate_tax liability to zero based on values as finally determined for federal estate_tax purposes revproc_2001_38 does not apply in situations where a partial_qtip_election was required with respect to a_trust to reduce the estate_tax liability and the executor made the election with respect to more trust property than was necessary to reduce the estate_tax liability to zero nor does it apply to elections that are stated in terms of a formula designed to reduce the estate_tax to zero in 91_tc_61 aff’d 897_f2d_856 6th cir the estate filed a date revision of the form_706 and checked the no box in response to the question whether the estate was making a qtip_election on schedule m the estate deducted the value of the spouse’s life_estate in a residuary_trust and on schedule o the estate deducted the value of the remainder_interest in the trust passing to charity the estate argued that the entries on the return were sufficient to constitute a qtip_election the tax_court ruled that because the qtip_election carries with it burdens as well as the benefit of a marital_deduction the return and the attached schedules must evidence an unequivocal manifestation of an affirmative intent to elect qtip treatment in order to qualify for the marital_deduction in estate of higgins the court found that there was no clear manifestation of an affirmative intent to make the qtip_election on the estate_tax_return accordingly the court concluded that the estate had not effectively elected qtip treatment the sixth circuit affirmed the tax court’s decision in estate of higgins with similar reasoning the sixth circuit stated the intent of sec_2056 is that the election must be unequivocally communicated on the estate_tax_return estate of higgins f 2d pincite plr-153074-03 revproc_2001_38 applies only when a valid qtip_election was made on a decedent’s estate_tax_return as explained by the tax_court in estate of higgins in order to make a valid qtip_election under sec_2056 an estate must make an unequivocal manifestation of an affirmative intent to make the election of qtip treatment on the estate_tax_return estate of higgins t c pincite the instructions for the form_706 in general as well as those specifically for schedule m are sufficiently detailed with regard to the qtip_election so that the preparer of the form should have been adequately aware that taking a marital_deduction for terminable_interest property requires the making of a qtip_election however in this case the property for which a deduction was claimed was listed on the schedule specifically designated for listing property other than qtip property further there was no other indication of any type that a qtip_election was to be made we can only conclude that as of the filing of decedent’s form_706 a qtip_election was not made with respect to the actuarial value of spouse’s interest in dollar_figuret and dollar_figureu as stated in estate of higgins the essence of the election requirement is that the executor of the estate of the spouse first to die unequivocally communicate his election id pincite here there was no such indication made since a qtip_election was not made on decedent’s form_706 decedent’s estate does not qualify for relief under revproc_2001_38 form_706 properly reporting the assets to be included on schedule m and the correct beneficiaries and amounts on part line according to the information provided the tentative estate_tax on decedent’s taxable_estate if reported correctly is less than decedent’s available unified_credit against the estate_tax a copy of this letter should be attached to the supplemental form_706 and filed with the internal_revenue_service center cincinnati ohio a copy is included for this purpose concerning the federal tax consequences of any aspect of any transaction or item discussed or referenced in this letter representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination being sent to the taxpayer’s representative pursuant to the power_of_attorney on filed with this office a copy of this letter is in conjunction with the receipt of this letter spouse must file a supplemental except as expressly provided herein no opinion is expressed or implied the rulings contained in this letter are based upon information and plr-153074-03 provides that it may not be used or cited as precedent this ruling is directed only to the taxpayer requesting it sec_6110 sincerely melissa c liquerman melissa c liquerman branch chief branch passthroughs special industries enclosures copy of this letter for sec_6110 purposes copy of this letter
